EXAMINER’S AMENDMENT
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in a telephone interview with Douglas J. Crisman on February 11, 2022.

3. 	The application has been amended as follows: 	Please amend claims 1, 3, 19, 21, 23, and 39 as follows:

In the Claims

1. (Currently amended) A method, including: 
at a computer system in communication with a display generation component: 
displaying, via the display generation component, a first user interface for selecting user interface objects for placement on a home screen user interface of the computer system, wherein the first user interface includes a first user interface object that includes application content corresponding to a first application and a second user interface object, different from the first user interface object, that includes application content corresponding to a second application, and the first user interface is different from the home screen user interface; 
prior to placement of the first user interface object on the home screen user interface: 

 	in response to detecting the first user input that is directed to the respective location in the first user interface, displaying a configuration user interface for changing one or more configuration options for the first user interface object to configuration options that are different from one or more predetermined configuration options with which the first user interface object is preconfigured, wherein:
  	 	the configuration user interface is different from the home screen user interface; 
 	 	the one or more predetermined configuration options include a first size for the first user interface object; and 
 	 	the configuration user interface includes a representation of the first user interface object, preconfigured with the one or more predetermined configuration options and displayed at the first size that occupies a first amount of the configuration user interface; and 
 	while displaying the representation of the first user interface object with the one or more predetermined configuration options in the configuration user interface, detecting one or more inputs directed to the configuration user interface; and 
 	P49200US6/63266-7736-US5Response to Office Actionin response to detecting the one or more inputs directed to the configuration user interface, changing a size of the representation of the first user interface object from the first size to a second size that is different from the first size within the configuration user interface before adding the first user interface object at the second size to a respective user interface different from the first user interface, wherein the second size occupies a second amount of the configuration user interface that is different from the first amount of the configuration user interface.  

2. (Canceled)  

3. (Currently amended) The method of claim 1, including:
 after changing the size of the representation of the first user interface object from the first size to the second size, detecting a second user input that corresponds to the respective user interface different from the first user interface; and 
in response to detecting the second user input, displaying the first user interface object at the second size in the respective user interface.  

4. The method of claim 3, wherein the first user interface includes a representation of a plurality of user interface objects containing application content corresponding to different applications, wherein the plurality of user interface objects are associated with a same placement location, and the method includes: 
while displaying the first user interface, detecting a third user input that is directed to a location in the first user interface that corresponds to a location of the representation of the plurality of user interface objects containing application content that are associated with the same placement location; and
 in response to detecting the third user input: 
 	in accordance with a determination that the third user input corresponds to a request to add the plurality of user interface objects containing application content to the respective user interface: 
 		displaying one of the plurality of user interface objects containing application content at a respective placement location in the respective user interface, wherein the respective placement location is selected in accordance with the third user input; and 
 		associating the plurality of user interface objects containing application content with the respective placement location, such that different user interface objects of the P49200US6/63266-7736-US6Response to Office Actionplurality of user interface objects containing application content are displayed at the respective placement location at different times.  

5. The method of claim 4, including: 
while displaying the respective user interface, detecting a fourth user input that is directed to the respective placement location in the respective user interface; and 
in response to detecting the fourth user input:


6. The method of claim 1, wherein the configuration user interface for changing one or more configuration options for the first user interface object includes one or more first controls for changing the size of the first user interface object from the first size to the second size.  

7. (Canceled)  

8. The method of claim 6, wherein the configuration user interface for changing one or more configuration options for the first user interface object includes one or more second controls for changing a type of the first user interface object from a first type to a second type that is different from the first type of the first user interface object.  

9. The method of claim 8, wherein the one or more first controls and the one or more second controls are displayed concurrently with an affordance that, when activated, causes the first user interface object to be added to an automatically selected placement location.  

10. The method of claim 1, wherein the first user interface object, as displayed in the first user interface, includes current application data from the first application, and the method includes: 
P49200US6/63266-7736-US7Response to Office Actionwhile displaying the first user interface object in the first user interface, in accordance with a determination that application data included in the first user interface object is updated in the first application, updating the first user interface object in the first user interface to show updated application data from the first application.  



12. The method of claim 6, including: 
in response to detecting the first user input that is directed to the respective location in the first user interface, displaying the first user interface object at the first size concurrently with the one or more first controls.  

13. The method of claim 12, including: 
while concurrently displaying the one or more first controls and the first user interface object that includes application content corresponding to the first application, detecting one or more user inputs activating at least one of the one or more first controls; and 
in response to detecting the one or more user inputs activating the at least one of the one or more first controls: 
 	displaying a placeholder object in place of the first user interface object while application data corresponding to the first user interface object is being loaded; and 
 	displaying the first user interface object in place of the placeholder object after the application data corresponding to the first user interface object has been loaded.  

14. The method of claim 12, wherein the first user interface object, as concurrently displayed with the one or more first controls, is animated so that it moves separately from a background of the first user interface.  

15. The method of claim 14, wherein the first user interface object, as concurrently displayed with the one or more first controls, is animated to tilt in a simulated z direction relative to the background of the first user interface.  

16. The method of claim 1, including: 

 in response to detecting the initial portion of the user input that corresponds to the request to drag the first user interface object to the user-selected placement location for the first user interface object, changing an appearance of the first user interface object to indicate that the first user interface object is movable with continuation of the user input.  

17. The method of claim 1, wherein the first user interface is overlaid on a first portion of a page of a home screen user interface, and a second portion of the page of the home screen user interface is concurrently visible with the first user interface, wherein the page of the home screen user interface includes a plurality of application icons, and one or more of the plurality of application icons are visible in the second portion of the page.  

18. The method of claim 1, including: 
displaying, within the first user interface a first preconfigured user interface object group that includes a first plurality of user interface objects containing application content corresponding to different applications, wherein the first preconfigured user interface object group, when placed on a respective user interface displays different subset of the first plurality of user interface objects containing application content included in the first preconfigured user interface object group at different times at a placement location of the first preconfigured user interface object group.  

19. (Currently amended) A computer system, comprising: 
a display generation component; 
an input element; 
one or more processors; and

  	displaying, via the display generation component, a first user interface for selecting user interface objects for placement on a home screen user interface of the computer P49200US6/63266-7736-US9Response to Office Actionsystem, wherein the first user interface includes a first user interface object that includes application content corresponding to a first application and a second user interface object, different from the first user interface object, that includes application content corresponding to a second application, and the first user interface is different from the home screen user interface; 
prior to placement of the first user interface object on the home screen user interface: 
 	while displaying the first user interface, detecting a first user input that is directed to a respective location in the first user interface; and 
 	in response to detecting the first user input that is directed to the respective location in the first user interface, displaying a configuration user interface for changing one or more configuration options for the first user interface object to configuration options that are different from one or more predetermined configuration options with which the first user interface object is preconfigured, wherein:
 		 the configuration user interface is different from the home screen user interface; 
 		the one or more predetermined configuration options include a first size for the first user interface object; and 
 		the configuration user interface includes a representation of the first user interface object, preconfigured with the one or more predetermined configuration options and displayed at the first size that occupies a first amount of the configuration user interface; and 
 	while displaying the representation of the first user interface object with the one or more predetermined configuration options in the configuration user interface, detecting one or more inputs directed to the configuration user interface; and 
 within the configuration user interface before adding the first user interface object at the second size to a respective user interface different from the first user interface, wherein the second size occupies a second amount of the configuration user interface that is different from the first amount of the configuration user interface.  

20. (Canceled)  

21. (Currently amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by a P49200US6/63266-7736-US10Response to Office Actioncomputer system with a display generation component and an input element, cause the computer system to: 
display, via the display generation component, a first user interface for selecting user interface objects for placement on a home screen user interface of the computer system, wherein the first user interface includes a first user interface object that includes application content corresponding to a first application and a second user interface object, different from the first user interface object, that includes application content corresponding to a second application, and the first user interface is different from the home screen user interface; 
prior to placement of the first user interface object on the home screen user interface: 
 	while displaying the first user interface, detect a first user input that is directed to a respective location in the first user interface; and 
 	in response to detecting the first user input that is directed to the respective location in the first user interface, display a configuration user interface for changing one or more configuration options for the first user interface object to configuration options that are different from one or more predetermined configuration options with which the first user interface object is preconfigured, wherein: 

 		the one or more predetermined configuration options include a first size for the first user interface object; and
 		 the configuration user interface includes a representation of the first user interface object, preconfigured with the one or more predetermined configuration options and displayed at the first size that occupies a first amount of the configuration user interface; and 
 	while displaying the representation of the first user interface object with the one or more predetermined configuration options in the configuration user interface, detecting one or more inputs directed to the configuration user interface; and 
 	in response to detecting the one or more inputs directed to the configuration user interface, changing a size of the representation of the first user interface object from the first size to a second size that is different from the first size within the configuration user interface before adding the first user interface object at the second size to a respective user interface different from the first user interface, wherein the second size occupies a second amount of the configuration user interface that is different from the first amount of the configuration user interface.  

22. (Canceled)  

23. (Currently amended) The computer system of claim 19, wherein the one or more programs further include instructions for: 
after changing the size of the representation of the first user interface object from the first size to the second size, detecting a second user input that corresponds to a request to add the first user interface object to [[a]] the respective user interface different from the first user interface; and 
in response to detecting the second user input, displaying the first user interface object at the second size in the respective user interface.  


while displaying the first user interface, detecting a third user input that is directed to a location in the first user interface that corresponds to a location of the representation of the plurality of user interface objects containing application content that are associated with the same placement location; and
 in response to detecting the third user input: 
 	in accordance with a determination that the third user input corresponds to a request to add the plurality of user interface objects containing application content to the respective user interface: 
 	displaying one of the plurality of user interface objects containing application content at a respective placement location in the respective user interface, wherein the respective placement location is selected in accordance with the third user input; and 
 	associating the plurality of user interface objects containing application content with the respective placement location, such that different user interface objects of the plurality of user interface objects containing application content are displayed at the respective placement location at different times.  

25. The computer system of claim 24, wherein the one or more programs further include instructions for: 
P49200US6/63266-7736-US12Response to Office Actionwhile displaying the respective user interface, detecting a fourth user input that is directed to the respective placement location in the respective user interface; and 
in response to detecting the fourth user input: 
 	in accordance with a determination that the respective placement location corresponds to a location of the representation of the plurality of user interface objects containing application content, displaying a configuration user interface for changing 

26. The computer system of claim 24, wherein the configuration user interface for changing one or more configuration options for the first user interface object includes one or more first controls for changing the size of the first user interface object from the first size to the second.  

27. (Canceled)  

28. The computer system of claim 26, wherein the configuration user interface for changing one or more configuration options for the first user interface object includes one or more second controls for changing a type of the first user interface object from a first type to a second type that is different from the first type of the first user interface object.  

29. The computer system of claim 26, wherein the one or more first controls and the one or more second controls are displayed concurrently with an affordance that, when activated, causes the first user interface object to be added to an automatically selected placement location.  

30. The computer system of claim 19, wherein the first user interface object, as displayed in the first user interface, includes current application data from the first application, and the one or more programs further include instructions for: 
while displaying the first user interface object in the first user interface, in accordance with a determination that application data included in the first user interface object is updated in the first application, updating the first user interface object in the first user interface to show updated application data from the first application.  



32. The computer system of claim 26, wherein the one or more programs further include instructions for: 
in response to detecting the first user input that is directed to the respective location in the first user interface, displaying the first user interface object at the first size concurrently with the one or more first controls.  

33. The computer system of claim 32, wherein the one or more programs further include instructions for: 
while concurrently displaying the one or more first controls and the first user interface object that includes application content corresponding to the first application, detecting one or more user inputs activating at least one of the one or more first controls; and 
in response to detecting the one or more user inputs activating the at least one of the one or more first controls: 
 	displaying a placeholder object in place of the first user interface object while application data corresponding to the first user interface object is being loaded; and 
 	displaying the first user interface object in place of the placeholder object after the application data corresponding to the first user interface object has been loaded.  

34. The computer system of claim 32, wherein the first user interface object, as concurrently displayed with the one or more first controls, is animated so that it moves separately from a background of the first user interface.  



36. The computer system of claim 19, wherein the one or more programs further include instructions for: 
P49200US6/63266-7736-US14Response to Office Actionwhile concurrently displaying the configuration user interface for changing one or more configuration options for the first user interface object and the first user interface object, detecting an initial portion of a user input that corresponds to a request to drag the first user interface object to a user-selected placement location for the first user interface object; and
 in response to detecting the initial portion of the user input that corresponds to the request to drag the first user interface object to the user-selected placement location for the first user interface object, changing an appearance of the first user interface object to indicate that the first user interface object is movable with continuation of the user input.  

37. The computer system of claim 19, wherein the first user interface is overlaid on a first portion of a page of a home screen user interface, and a second portion of the page of the home screen user interface is concurrently visible with the first user interface, wherein the page of the home screen user interface includes a plurality of application icons, and one or more of the plurality of application icons are visible in the second portion of the page.  

38. The computer system of claim 19, wherein the one or more programs further include instructions for: 
displaying, within the first user interface a first preconfigured user interface object group that includes a first plurality of user interface objects containing application content corresponding to different applications, wherein the first preconfigured user interface object group, when placed on a respective user interface displays different subset of the first plurality of user interface objects containing application content 

39. (Currently amended) The non-transitory computer readable storage medium of claim 21, wherein the one or more programs include instructions, which, when executed by the computer system, cause the computer system to: 
after changing the size of the representation of the first user interface object from the first size to the second size, detect a second user input that corresponds to a request to add the first user interface object to [[a]] the respective user interface different from the first user interface; and 
in response to detecting the second user input, display the first user interface object at the second size in the respective user interface.  

40. The non-transitory computer readable storage medium of claim 21, wherein the first user interface includes a representation of a plurality of user interface objects containing application content corresponding to different applications, wherein the plurality of user interface objects are associated with a same placement location, and the one or more programs include instructions, which, when executed by the computer system, cause the computer system to:
 while displaying the first user interface, detecting a third user input that is directed to a location in the first user interface that corresponds to a location of the representation of the plurality of user interface objects containing application content that are associated with the same placement location; and 
in response to detecting the third user input: 
 	in accordance with a determination that the third user input corresponds to a request to add the plurality of user interface objects containing application content to the respective user interface:
 		 display one of the plurality of user interface objects containing application content at a respective placement location in the respective user interface, wherein the respective placement location is selected in accordance with the third user input; and 


41. The non-transitory computer readable storage medium of claim 40, wherein the one or more programs include instructions, which, when executed by the computer system, cause the computer system to: 
while displaying the respective user interface, detecting a fourth user input that is directed to the respective placement location in the respective user interface; and 
in response to detecting the fourth user input:
 	 in accordance with a determination that the respective placement location corresponds to a location of the representation of the plurality of user interface objects containing application content, display a configuration user interface for changing constituent user interface objects of the plurality of user interface objects associated with the same placement location.  

42. The non-transitory computer readable storage medium of claim 21, wherein the configuration user interface for changing one or more configuration options for the first user interface object includes one or more first controls for changing the size of the first user interface object from the first size to the second size.  

43. (Canceled)  

44. The non-transitory computer readable storage medium of claim 42, wherein the configuration user interface for changing one or more configuration options for the first user interface object includes one or more second controls for changing a type of the first user interface object from a first type to a second type that is different from the first type of the first user interface object.  



46. The non-transitory computer readable storage medium of claim 21, wherein the first user interface object, as displayed in the first user interface, includes current application data from the first application, and the one or more programs include instructions, which, when executed by the computer system, cause the computer system to: 
while displaying the first user interface object in the first user interface, in accordance with a determination that application data included in the first user interface object is updated in the first application, update the first user interface object in the first user interface to show updated application data from the first application.  

47. The non-transitory computer readable storage medium of claim 21, wherein the first user interface object, as displayed in the first user interface, includes user- specific application data from the first application.  

48. The non-transitory computer readable storage medium of claim 42, wherein the one or more programs include instructions, which, when executed by the computer system, cause the computer system to: 
P49200US6/63266-7736-US17Response to Office Actionin response to detecting the first user input that is directed to the respective location in the first user interface, display the first user interface object at the first size concurrently with the one or more first controls.  

49. The non-transitory computer readable storage medium of claim 48, wherein the one or more programs include instructions, which, when executed by the computer system, cause the computer system to: 
while concurrently displaying the one or more first controls and the first user interface object that includes application content corresponding to the first application, 
 in response to detecting the one or more user inputs activating the at least one of the one or more first controls: 
 	display a placeholder object in place of the first user interface object while application data corresponding to the first user interface object is being loaded; and 
 	display the first user interface object in place of the placeholder object after the application data corresponding to the first user interface object has been loaded.  

50. The non-transitory computer readable storage medium of claim 48, wherein the first user interface object, as concurrently displayed with the one or more first controls, is animated so that it moves separately from a background of the first user interface.  

51. The non-transitory computer readable storage medium of claim 50, wherein the first user interface object, as concurrently displayed with the one or more first controls, is animated to tilt in a simulated z direction relative to the background of the first user interface.  

52. The non-transitory computer readable storage medium of claim 21, wherein the one or more programs include instructions, which, when executed by the computer system, cause the computer system to: 
while concurrently displaying the configuration user interface for changing one or more configuration options for the first user interface object and the first user interface object, detect an initial portion of a user input that corresponds to a request to drag the first user interface object to a user-selected placement location for the first user interface object; and
 P49200US6/63266-7736-US18Response to Office Actionin response to detecting the initial portion of the user input that corresponds to the request to drag the first user interface object to the user-selected placement location for the first user interface object, change an appearance of the first user interface object 

53. The non-transitory computer readable storage medium of claim 21, wherein the first user interface is overlaid on a first portion of a page of the home screen user interface, and a second portion of the page of the home screen user interface is concurrently visible with the first user interface, wherein the page of the home screen user interface includes a plurality of application icons, and one or more of the plurality of application icons are visible in the second portion of the page.  

54. The non-transitory computer readable storage medium of claim 21, wherein the one or more programs include instructions, which, when executed by the computer system, cause the computer system to: 
display, within the first user interface a first preconfigured user interface object group that includes a first plurality of user interface objects containing application content corresponding to different applications, wherein the first preconfigured user interface object group, when placed on a respective user interface displays different subset of the first plurality of user interface objects containing application content included in the first preconfigured user interface object group at different times at a placement location of the first preconfigured user interface object group.  

55. The method of claim 1, wherein the first user interface includes a second user interface object, different from the first user interface object, that includes application content corresponding to a second application, and the method includes:
 in response to detecting a user input that is directed to the second user interface object in the first user interface, displaying a configuration interface for changing one or more configuration options for the second user interface object to configuration options that are different from one or more predetermined configuration options with which the second user interface object is preconfigured, wherein:
 	 the one or more predetermined configuration options include a third size for the second user interface object; and 

while displaying the representation of the second user interface object with the one or more predetermined configuration options in the configuration user interface, detecting one or more inputs directed to the configuration user interface; and
 in response to detecting the one or more inputs directed to the configuration user interface, changing a size of the representation of the second user interface object from the third size to a fourth size that is different from the third size, wherein the third size occupies a fourth amount of the configuration user interface that is different from the third amount of the configuration user interface.


Conclusion
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8752.


/RINNA YI/
Primary Examiner, Art Unit 2144